Citation Nr: 0608550	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or being housebound.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1974 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana 
which denied special monthly compensation.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of a 
thoracic spine disability, evaluated as 20 percent disabling 
and major depression, evaluated as 100 percent disabling.  

2.  The veteran's service-connected disabilities have not 
rendered him so helpless as to be unable to care for himself, 
protect himself from the hazards incident to his environment 
or attend to the needs of nature; nor do they prevent him 
from leaving his home.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or upon housebound status have not been met.  38 
U.S.C.A. §§ 1114(l), (s) (West Supp. 2002); 38 C.F.R. §§ 
3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
January 2003, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A letter dated in January 2004 instructed veteran regarding 
the evidence necessary to substantiate his claim and 
requested that he identify evidence in support of it.  A 
Statement of the Case, issued in April 2004, provided notice 
to the veteran of the evidence necessary to support his 
claim, and explained why this evidence was insufficient to 
award the benefit sought.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA treatment records have been 
obtained and associated with the record.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

In this case, there was a failure to send a VCAA at the 
initiation of the claim.  This fact was recognized by the AOJ 
in a 221-6789 dated in December 2003.  There was an obvious 
failure in the timing of notice and a failure to address 
potential effective dates.  However, such failures are 
harmless in this case.  Since the benefit sought is denied. A 
failure to address an effective date is harmless.  
Furthermore, the subsequent DRO/SOC decision constituted 
subsequent process.  The Board concludes that there has been 
no prejudice.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006).

Analysis

An award of special monthly compensation based on housebound 
status requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reason of the service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service- 
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.352(i).

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

A January 2003 report of Examination for Housebound Status or 
Regular Need for Aid and Attendance indicates that the 
veteran had chronic back and leg pains, as well as multiple 
other joint pains.  The examiner noted that the veteran used 
a cane and had an unsteady gait with a short stride and broad 
base, and that the veteran's endurance was limited.  The 
veteran's ambulation was limited.  His upper extremity 
movement was noted to be jerky.  Examination of the spine 
revealed a rigid lumbar spine.  X-rays indicated extreme 
arthritic changes of the entire spine.  The examiner noted 
that the veteran's activities were severely restricted by his 
physical and psychiatric problems.  He certified that the 
veteran required daily personal health care services.

In a February 2003 statement the veteran indicated that he 
required help dressing and that he could not bend or stoop.  
He noted that he needed assistance with housework, laundry 
and shopping.  He stated that he had to use a walker or 
wheelchair.

The veteran underwent lumbar laminectomy in February 2003.  
Post-operatively, he made good gains with regard to his 
activity level, and was independently enough to go home in 
early March 2003.  At that time, he was noted to be 
ambulatory with great ease with a walker and sometimes 
without.

On VA examination in October 2003, the diagnosis was 
multilevel degenerative disc disease, status post laminectomy 
and status post thoracic spine fracture.

In November 2003 the veteran was encouraged to move as much 
as he could.  He reported that his back pain had worsened and 
had severely limited his activity.  He complained of various 
other joint pains.  

In a December 2003 statement, the veteran's VA physician 
indicated that he suffered from cervical, thoracic, and 
lumbar spondylosis, diffuse idiopathic skeletal hypertosis, 
depression, PTSD, gout, obesity, hypertension, sleep apnea, 
asthma, and chronic obstructive pulmonary disease.  He 
indicated that the veteran required a cane for ambulation.  
He also noted that the veteran required assistance in bathing 
and other hygiene needs, and tending to the needs of nature.  
He indicated that the veteran was not confined to bed and 
that he was able to sit up.  He noted that the veteran could 
travel with assistance and that he should have help and 
supervision if leaving his home.  

In October 2004 the veteran reported that he could walk 
approximately one half of a block before his back became 
painful.  He stated that he could walk one flight of stairs 
if necessary.  

The veteran underwent surgery on his cervical spine in 
October 2004.  On physical therapy consultation, he reported 
that he lived alone with  his sister nearby.  The provider 
noted that the veteran owned a reacher and that his bed had 
electronic controls.  The veteran reported that the veteran's 
sister had been helping with housekeeping and grocery 
shopping prior to his admission for surgery.  

In March 2005 the veteran described standing as painful.  He 
stated that he shopped at the grocery store but used a 
scooter.  He indicated that he continued to drive but that 
his sister had driven him to his appointment.  Functionally, 
the provider noted that the veteran could ambulate, complete 
transfers and complete activities of daily living such as 
eating, grooming, bathing, toileting, dressing, and driving.  
He described his recent cervical spine surgery as the most 
incapacitating event in the previous 12 months.  

Upon careful review of the record, the Board concludes that 
special monthly compensation is not warranted.  The evidence 
demonstrates that the service-connected disabilities alone 
have not rendered the veteran housebound or in need of the 
regular aid and attendance of another person.  In this 
regard, the Board notes that the veteran suffers from a 
variety of physical ailments in addition to his service 
connected thoracic spine disability, and that those 
disabilities have also contributed to his need for 
assistance.  In fact, the March 2005 outpatient record 
indicated that the veteran's cervical spine surgery was 
reported to be the most incapacitating event in the previous 
12 months.  

There is evidence that the veteran's sister provides some 
assistance with housework and shopping.  However, there is no 
evidence that the veteran is dependent on her to actually 
feed him, or attend to his personal hygiene.  In fact, VA 
records dated in March 2005 indicate that the veteran could 
ambulate, complete transfers and complete activities of daily 
living such as eating, grooming, bathing, toileting, 
dressing, and driving.  He is not so incapacitated that he 
requires care and assistance on a regular basis to protect 
him from the hazards of dangers incident to his daily 
environment.  The veteran is not permanently bedridden.  
Although the veteran claims that he is housebound, he 
continues to drive and is noted to have the ability to travel 
beyond the premises of his home independently.  

Essentially, the evidence establishes that the veteran's 
service-connected thoracic spine and psychiatric disabilities 
do not cause him to be so helpless as to require regular aid 
an attendance of another person or have rendered him 
housebound. 

Accordingly, the Board concludes that the criteria for the 
award of special monthly compensation benefits based on a 
need for regular aid and attendance or being housebound have 
not been met.

As the preponderance of the evidence is against the veteran's 
claim for special monthly compensation based on the need for 
the regular aid and attendance of another person or being 
housebound, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or being housebound 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


